DETAILED ACTION
Disposition of Claims
Claims 1-2, 8-10, 12-14, 16-17, 19, 26-28, 30, 34, 36, 42-43, 45, 49-51, 54-55, 57-59, 68, and 72 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0353062A1, Published 11/12/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Specification
The disclosure is objected to because of the following informalities: it is noted that the text before ¶[0671] in the PGPub was missing or illegible when filed.  This text would be associated with Table 11.  
Appropriate correction is required.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/07/2020, 05/27/2021, 01/26/2022, and 06/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claim 30 is objected to because of the following informalities:  this dependent claim is only referring back to claim 1, so “any one of” in line 1 should be deleted.  Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for preparing a dried preparation comprising lipids and therapeutic agents, said method comprising the steps of: (a) providing a lipid vesicle particle preparation comprising lipid vesicle particles and at least one solubilized first therapeutic agent; (b) sizing the lipid vesicle particle preparation to form a sized lipid vesicle particle preparation comprising sized lipid vesicle particles and said at least one solubilized first therapeutic agent, said sized lipid vesicle particles having a mean particle size of 120 nm and a polydispersity index (PDI) of <0.1; (c) mixing the sized lipid vesicle particle preparation with at least one second therapeutic agent to form a mixture, wherein said at least one second therapeutic agent is solubilized in the mixture and is different from said at least one solubilized first therapeutic agent; and (d) drying the mixture formed in step (c) to form a dried preparation comprising lipids and therapeutic agents.  
Further limitations on the method of claim 1 are wherein: (i) prior to step (b) the lipid vesicle particles are not sized; and/or (ii) in step (a), the lipid vesicle particles and the at least one solubilized first therapeutic agent are in sodium acetate or sodium phosphate; and/or (iii) in step (a), the lipid vesicle particle preparation further comprises a solubilized adjuvant; and/or  (iv) in step (a), the at least one solubilized first therapeutic agent is encapsulated in the lipid vesicle particles; and/or (v) the at least one second therapeutic agent is solubilized in mild acetic acid prior to mixing with the sized lipid vesicle particle preparation in step (c)(claim 2); wherein step (a) comprises: (al) providing a therapeutic agent stock comprising the at least one solubilized first therapeutic agent, and optionally further comprising a solubilized adjuvant; and (a2) mixing the therapeutic agent stock with a lipid mixture to form the lipid vesicle preparation (claim 8), wherein the solubilized adjuvant is encapsulated in the lipid vesicle particles (claim 9), wherein the adjuvant is a polyI:C polynucleotide adjuvant (claim 10), wherein each of the first and second therapeutic agents is independently selected from the group consisting of a peptide antigen, a DNA or RNA polynucleotide that encodes a polypeptide, a hormone, a cytokine, an allergen, a catalytic DNA (deoxyribozyme), a catalytic RNA (ribozyme), an antisense RNA, an interfering RNA, an antagomir, a small molecule drug, a biologic drug, an antibody, or a fragment or derivative of any one thereof, or a mixture thereof (claim 12); wherein each of the first and second therapeutic agents is a peptide antigen (claim 13); wherein, in step (a), one, two, three, four or five different solubilized first therapeutic agents are in the lipid vesicle particle preparation (claim 14), wherein the four different solubilized first therapeutic agents are peptide antigens, wherein the first peptide antigen comprises the amino acid sequence FTELTLGEF (SEQ ID NO: 1); the second peptide antigen comprises the amino acid sequence LMLGEFLKL (SEQ ID NO: 2); the third peptide antigen comprises the amino acid sequence STFKNWPFL (SEQ ID NO: 3); and the fourth peptide antigen comprises the amino acid sequence LPPAWQPFL (SEQ ID NO: 4)(claim 16), wherein, in step (c), the sized lipid vesicle particle preparation is mixed with one, two, three, four or five different second therapeutic agents (claim 17), wherein the one second therapeutic agent is a peptide antigen comprising the amino acid sequence RISTFKNWPK (SEQ ID NO: 6)(claim 19); wherein step (c) further comprises mixing, in any order, at least one T-helper epitope with the sized lipid vesicle particle preparation and the at least one second therapeutic agent, wherein the at least one T- helper epitope is solubilized in the mixture (claim 26), wherein the T-helper epitope comprises the amino acid sequence AQYIKANSKFIGITEL (SEQ ID NO: 5)(claim 27), wherein step (c) comprises:  (c1) providing a one or more therapeutic agent stocks comprising a solubilized second therapeutic agent, and a stock comprising the T-helper epitope; and (c2) mixing the stocks with the sized lipid vesicle particles to form the mixture (claim 28); wherein the mean particle size of the sized lipid vesicle particles is: (i) between about 80 nm and about 120 nm; or (ii) is ≤100 nm (claim 30); wherein the lipid vesicle particles comprise synthetic dioleoyl phosphatidylcholine (DOPC) or synthetic DOPC and cholesterol (claim 34); and wherein the lipid vesicle particles are liposomes (claim 36).
Claim 42 is drawn to a method for preparing a pharmaceutical composition comprising solubilizing the dried preparation obtained by the method of claim 1 in a hydrophobic carrier.  
Further limitations on the method of claim 42 are wherein the hydrophobic carrier is mineral oil or a mannide oleate in mineral oil solution (claim 43); a pharmaceutical composition prepared by the method of claim 42 (claim 45).
Claim 49 is drawn to a stable, water-free pharmaceutical composition comprising one or more lipid- based structures having a single layer lipid assembly, at least two different therapeutic agents, and a hydrophobic carrier.  
Further limitations on the pharmaceutical composition of claim 49 are wherein the therapeutic agents are independently selected from the group consisting of a peptide antigen, a DNA or RNA polynucleotide that encodes a polypeptide, a hormone, a cytokine, an allergen, a catalytic DNA (deoxyribozyme), a catalytic RNA (ribozyme), an antisense RNA, an interfering RNA, an antagomir, a small molecule drug, a biologic drug, an antibody, or a fragment or derivative of any one thereof, or a mixture thereof (claim 50); wherein the therapeutic agents are peptide antigens (claim 51),  which comprises five different peptide antigens, wherein the first peptide antigen comprises the amino acid sequence FTELTLGEF (SEQ ID NO: 1); the second peptide antigen comprises the amino acid sequence LMLGEFLKL (SEQ ID NO: 2); the third peptide antigen comprises the amino acid sequence STFKNWPFL (SEQ ID NO: 3); the fourth peptide antigen comprises the amino acid sequence LPPAWQPFL (SEQ ID NO: 4); and the fifth peptide antigen comprising the amino acid sequence RISTFKNWPK (SEQ ID NO: 6)(claim 54), wherein each of the peptide antigens is, independently, at a concentration of between about 0.1 ug/ul and about 5.0 ug/ul (claim 55); further comprising one or both of a T-helper epitope and an adjuvant (claim 57), wherein the T-helper epitope comprises the amino acid sequence AQYIKANSKFIGITEL (SEQ LD NO: 5) and the adjuvant is a polyI:C polynucleotide adjuvant (claim 58); and wherein the hydrophobic carrier is mineral oil or a mannide oleate in mineral oil solution (claim 59).
Claim 68 is drawn to a method of inducing an antibody and/or CTL immune response in a subject comprising administering to the subject the pharmaceutical composition of claim 45.
Claim 72 is drawn to a kit for preparing a pharmaceutical composition for inducing an antibody and/or CTL immune response, the kit comprising: 
- a container comprising a dried preparation prepared by the method of claim 1 ; and 
- a container comprising a hydrophobic carrier.  



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-10, 12-14, 16-17, 19, 26-28, 30, 34, 36, 42-43, 45, 68, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generation of specific lipid compositions (DOPC and cholesterol) comprising specific human survivin peptide antigens lyophilized under specific conditions, does not reasonably provide enablement for generation of dried preparations of any compositions comprising any lipid(s) and any therapeutic agent(s) and any therapeutic methods of use of said compositions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to any method for preparing a dried preparation comprising lipids and therapeutic agents, said method comprising the steps of: (a) providing a lipid vesicle particle preparation comprising lipid vesicle particles and at least one solubilized first therapeutic agent; (b) sizing the lipid vesicle particle preparation to form a sized lipid vesicle particle preparation comprising sized lipid vesicle particles and said at least one solubilized first therapeutic agent, said sized lipid vesicle particles having a mean particle size of 120 nm and a polydispersity index (PDI) of <0.1; (c) mixing the sized lipid vesicle particle preparation with at least one second therapeutic agent to form a mixture, wherein said at least one second therapeutic agent is solubilized in the mixture and is different from said at least one solubilized first therapeutic agent; and (d) drying the mixture formed in step (c) to form a dried preparation comprising lipids and therapeutic agents.  Further dependent claims narrow the therapeutic agents, but this genus is still large, comprising any biological material that may be considered useful in any therapeutic setting, including vaccines, antigens, DNA, RNA, enzymes, peptides, proteins, plasmids, vectors, antibodies, or the like.  Similarly, while further dependent claims narrow the lipids, this genus is still large and includes any lipid, which is any biomolecule that is soluble in nonpolar solvents.  
The method does not clarify any steps as to how the lipid + therapeutic agent composition is to be dried, nor is it clear that the “lipid” in the composition is that which is required to form the “lipid vesicle particle”, or if the lipid vesicle particles are to remain intact after the drying step.  
The claims are also drawn to solubilizing the dried composition in a hydrophobic carrier, a pharmaceutical composition and kit thereof prepared by the drying method, and any method of inducing any CTL and/or antibody response in any subject comprising administration of said pharmaceutical composition.
State of the prior art/Predictability of the art.  The art has shown the highly unpredictable nature of the components claimed (e.g. any lipid and any therapeutic agent), especially those compositions that would result in the formation of lipid vesicle particles (although as set forth supra it is not clear the “lipids” recited in the preamble of instant claim 1 are those that are required to generate the vesicles recited throughout the remainder of the claim) that would associate with any therapeutic agent and result in the claimed structural aspects of said lipid vesicle particles having a mean particle size of 120 nm and a polydispersity index (PDI) of <0.1.  Both pre- and post-filing art has shown the highly unpredictable nature of this area, in that many conditions need to be optimized (e.g. first and second therapeutic agent types, types of lipids, charge/size of the therapeutic agent, size of the lipid, ratio of the lipid:therapeutic agent, non-lipid components, buffers, etc.) in order to generate a composition that would have the mean particle size and PDI as claimed.  For instance, it is noted that the association capacity will depend on the corresponding active ingredient, but in general terms it will be high for both hydrophilic ingredients and for those ingredients that are markedly hydrophobic (US20140314852A1, ¶[0136]).  Mohamed et. al. (Mohamed MS, et. al. Macromol Biosci. 2014 Dec;14(12):1696-711. Epub 2014 Sep 2.) has noted that one particular species of the broader genus claimed, namely solid lipid nanoparticles (SLNs), present the advantage of a higher volume reservoir for drug encapsulation including feasibility of incorporation of lipophilic and hydrophilic drugs, enhanced physical stability, cost effectiveness, ease of scale-up, and manufacturing (p. 1697, left col., ¶2).  Yet Mohamed shows that specific steps, including specific lipids, ratios thereof, drying and reconstituting methods, are required in order to have the lipid vesicles and therapeutic agent payload associated (p. 1697, rt. col., ¶2), and that traditional methods of generating lipid vesicles are time-consuming, are difficult to get in a monodisperse format, and only possess a singular membrane, making association with the therapeutic agent difficult (Sect. 3.1).  Also, the size of the lipid vesicles varies as to whether or not they are “loaded” or associated with a therapeutic agent or are “empty” (Sect. 3.1), and can affect the mean particle size and PDI.  Further, with respect to their therapeutic potential, it requires a special formulation to ensure the timely release of the therapeutic agent in a manner that is beneficial to the subject and not deleterious to non-target cells or tissues (p. 1710, rt. col., ¶1).  A post-filing review by Danaei et. al. (Danaei M, et. al. Pharmaceutics. 2018 May 18;10(2):57.) further illustrates that while lipidic carriers were being extensively studied and employed to enhance the bioavailability of poorly-soluble drugs, that there are a number of physical attributes of lipid-based nanocarriers that determine their safety, stability, efficacy, as well as their in vitro and in vivo behavior, which include average particle size/diameter and the polydispersity index (PDI), which is an indication of their quality with respect to the size distribution. This post-filing art showed that even after the time of invention, it was clear that there was still great uncertainty in the art, that suitability of nanocarrier formulations for a particular route of drug administration depends on their average diameter, PDI and size stability, among other parameters, and controlling and validating these parameters are of key importance for the effective clinical applications of nanocarrier formulations (entire document; see abstract.)  Danaei notes that particle size is a very critical attribute of lipidic nanocarriers, which affects stability, encapsulation efficiency, drug release profile, biodistribution, mucoadhesion and cellular uptake (p. 3, ¶2), and that particle size and PDI of nanocarrier systems are the main physicochemical attributes that influence the endocytosis-dependent cellular uptake (p. 4, ¶1).  So even in arguendo if the method of claim 1 allows for the generation of any feasible lipid + therapeutic agent, or one that forms lipidic vesicles, it is not clear that said composition would be useful as a pharmaceutical agent that stimulates a cellular or humoral response.  Ball et. al. (Ball RL, et. al. Int J Nanomedicine. 2016 Dec 30;12:305-315.) teaches that drying through lyophilization leads to loss in efficacy due to aggregation upon reconstitution, and that stabilizers, such as trehalose or sucrose, were essential to maintaining the potency of lyophilized solutions (entire document; see abstract.)  The art before and after the time of filing showed there were clear issues with generation of therapeutic compositions comprising lipids and therapeutic agents, especially those which comprised generation of lipid vesicles, and that even with rational design, there was great uncertainty in the art, especially when it comes to forming particles with optimal size and PDI.
With respect to the drying of said lipid + therapeutic agent compositions, especially those comprising lipid nanoparticle (LNP) systems, the typical methods in the art are to perform lyophilization (freeze-drying) or spray drying (See e.g. Walters RH, et. al. J Pharm Sci. 2014 Sep;103(9):2673-2695. Epub 2014 Jun 10.).  Lyophilization is a water-removal process used to preserve perishable materials and to extend the shelf-life of said materials, and is a three-part process that involves freezing, primary drying (sublimation), and secondary drying (desorption).  As noted by Walters, the majority of pharmaceutical compounds are susceptible to stresses that develop during freezing and drying, and even with proper rational formulation design, traditional empirical approaches are utilized as lyophilization is a complex problem of coupled heat and mass transfer (pp. 2673-4, ¶ bridging pages).  While Walters notes other drying methods, it remains that drying of pharmaceutical compositions is a complex process, and that despite the abundance of drying technologies available, in their current state, the vast majority of these techniques are not directly applicable for the processing of biopharmaceutical materials for many reasons, including (1) unknown effect of energy source on structure/stability of the biopharmaceutical, (2) energy efficiency, (3) scalability, and (4) inability to achieve low residual water content (p. 2689, left col., ¶2).  Walters notes that spray freeze drying (SFD) has been used to generate dried vaccines and nanoparticle compositions, and that vaccine compositions which comprise the adjuvant alum are preferentially dried using SFD over lyophilization (p. 2681, left col., ¶1).  The art at the time of filing showed there were clear issues with drying of therapeutic pharmaceutical compositions, and that even with rational design, there was great uncertainty in the art.
Working examples. The working example disclosed in the specification at Example 1 notes the preparation of concentrations of polyI:C adjuvant with survivin peptides A24, B7, A1.T, and A2.M in sodium acetate buffer (¶[0622]), then the addition of said components to a 10:1 mix of dioleoyl phosphatidylcholine (DOPC) and cholesterol (¶[0621-0624]).  It was noted that the survivin peptide A3.K and A16L T-helper epitope peptides were added later in the process due to precipitation issues that occur if the peptide is added before sizing (¶[0626]).  The pH was adjusted to the mixture before a specific freeze-drying method (¶[0627-0640]).  As noted, when and how certain components are added and when said components are analyzed/measured is critical to the success and generation of desired particle size and PDI (¶[0650-0651]) and that certain peptides were not associated within the lipid vesicles but outside the vesicles, and that handling procedures during the process increased instability of the composition (¶[0652-0655]).  The subsequent studies showed the formation of what are termed “reverse micelles”, wherein the hydrophilic parts of lipids form a continuous single layer membrane, are essential for the stability of the survivin+adjuvant composition (¶[0213][0236-0237][0660][0662]; Examples 3-7).  None of the examples appeared to test these compositions in vivo, either before or after lyophilization, to determine if said compositions were safe and/or effective in any subject to induce any type of desirable therapeutic response, such as a cellular and/or humoral immune response.  
Guidance in the specification. The specification provides guidance towards the methods of generating freeze-dried compositions comprising survivin peptides (SEQ ID NOs:1-4, 6), T-helper epitope adjuvant (SEQ ID NO: 5), and polyI:C adjuvant with reverse micelles generated from DOPC and cholesterol.  The specification teaches the steps in which to size the reverse micelles, solubilize the peptides, and when to add the peptides, and teaches specific lyophilization techniques to maintain the stability of the peptides after reconstitution.  Prophetic guidance is provided to use the reconstituted compositions in pharmaceutical compositions for therapeutic treatment.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the generic methods claimed would be in generating any dried composition which comprises any lipid(s) and any therapeutic agent(s) with the claimed particles (size, PDI) which are then able to be useful as pharmaceutical compositions, especially as compositions which elicit humoral and/or cellular immune responses in a subject.  The art before and after the filing of this invention show that the parameters for compositions which comprise therapeutic agents and lipids was/is highly uncertain, and depends greatly on such limitations as the target tissue/cells/organ, therapeutic agent associated with the lipid, type of lipid used, the type of lipid vesicle desired, and the method of drying.  Further, there would be additional experimentation required for the reconstituted survivin peptide compositions to determine if they were safe and/or effective to use in any subject, especially in order to elicit any type of cellular and/or humoral immune response.  
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods and compositions.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, 12-14, 16-17, 19, 26-28, 30, 34, 36, 42-43, 45, 49-51, 54-55, 57-59, 68, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansour et. al. (US20160067335A1, Pub. 03/10/2016; hereafter “Mansour”) as evidenced by Berinstein et. al. (Berinstein NL, et. al. Oncoimmunology. 2015 May 7;4(8):e1026529.; hereafter “Berinstein”) and Mansour et. al. (WO2016176761A1, Pub. 11/10/2016, Priority 05/01/2015; hereafter “Mansour-2016”.)  
The Prior Art
Mansour teaches compositions comprising survivin antigens, namely peptide antigens comprising an amino acid sequence from the survivin protein (SEQ ID NO: 11) that is capable of eliciting a cytotoxic T-lymphocyte (CTL) response in the subject, or a nucleic acid molecule encoding said peptide antigen;
a peptide antigen comprising the amino acid sequence FEELTLGEF (SEQ ID NO: 1); FTELTLGEF (SEQ ID NO: 2); LTLGEFLKL (SEQ ID NO: 3); LMLGEFLKL (SEQ ID NO: 4); RISTFKNWPF (SEQ ID NO: 5); RISTFKNWPK (SEQ ID NO: 6); STFKNWPFL (SEQ ID NO: 7); LPPAWQPFL (SEQ ID NO: 8), or any combination thereof; or a nucleic acid molecule encoding said peptide antigen; or
a mixture of five peptide antigens comprising the amino acid sequence FTELTLGEF (SEQ ID NO: 2); LMLGEFLKL (SEQ ID NO: 4); RISTFKNWPK (SEQ ID NO 6); STFKNWPFL (SEQ ID NO 7) or LPPAWQPFL (SEQ ID NO 8)(reference claim 16).  Note that SEQ ID NO:2 of Mansour aligns with 100% identity to SEQ ID NO:1 of the instant claims; SEQ ID NO:4 of Mansour aligns with 100% identity to SEQ ID NO:2 of the instant claims; SEQ ID NO:7 of Mansour aligns with 100% identity to SEQ ID NO:3 of the instant claims; SEQ ID NO:8 of Mansour aligns with 100% identity to SEQ ID NO:4 of the instant claims; and SEQ ID NO:5 of Mansour aligns with 100% identity to SEQ ID NO:6 of the instant claims (instant claims 16, 19, 50-51, 54).  Mansour teaches the compositions comprising the survivin antigens may be free of water after lyophilization or evaporation (¶[0210][0216][0227][0229][0308]) and that the composition may comprise a universal T-helper epitope from tetanus toxoid (AQYIKANSKFIGITEL; SEQ ID NO: 9, wherein SEQ ID NO:9 aligns with 100% identity to SEQ ID NO:5 of instant claims 26-27 and 57-58); a polyl:C polynucleotide adjuvant (instant claim 10); liposomes consisting of DOPC and cholesterol (instant claim 34); and the hydrophobic carrier Montanide® ISA 51 VG (¶[0357]; instant claims 9, 12-14, 16-17, 19).  Note that Mansour teaches this composition is known is DPX-SURVIVAC, an anti-cancer clinical vaccine therapeutic that contains one decapeptide and four nonapeptides derived from the protein sequence of survivin, with different HLA restrictions (HLA-A1, A2, A3, A24 and B7; SEQ ID NOs: 1-4 and 6 of the instant claims).  As noted by Berinstein, this DPX-SURVIVAC formulation is encapsulated in a liposomal solution prepared with 0.5 M sodium acetate, pH 9.5, which was then sized (<120 nm) by high pressure extrusion to facilitate sterile filtration of the liposome. The sterile bulk DPX-SURVIVAC was then aseptically freeze dried in suitable vials and shipped to clinical sites along with a vial of Montanide ISA 51 VG, and the vaccine was stored at 5 deg C until use. Just before use, the lyophilized DPX-SURVIVAC vaccine was reconstituted in Montanide ISA 51 VG for injection (“Vaccine formulation” p. e1026529-7).  Therefore, as evidenced by Berinstein, DPX-SURVIVAC is inherently a stable, water-free pharmaceutical composition comprising one or more lipid- based structures having a single layer lipid assembly, at least two different therapeutic agents, and a hydrophobic carrier as required by instant claim 49, and as Berinstein teaches the DPX-SURVIVAC is generated by the method of the instant invention and was then sized to ensure the particles were below 120 nm, absent evidence to the contrary, the method of Mansour for generating the DPX-SURVIVAC inherently includes sized lipid vesicle particles having a mean particle size of 120 nm and a polydispersity index (PDI) of <0.1.  As evidenced by Mansour-2016, the DPX-SURVIVAC composition comprises 0.25 mg of antigens in 0.25 mg of water, which is about 1 ug/ul of each antigen (Table 3).  As Berinstein teaches the DPX-SURVIVAC is inherently in lyophilized form, Mansour-2016 teaches the DPX-SURVIVAC components and concentrations, and Mansour teaches the lyophilization of the DPX-SURVIVAC composition (¶[0430]), the methods of generating DPX-SURVIVAC as taught by Mansour either expressly or inherently include all the limitations of instant claims 1-2, 8-9, 30, 36, 45, 49, and 55 as evidenced by Berinstein.
Mansour teaches that hydrophilic antigens are typically entrapped in the aqueous interior, while hydrophobic antigens can be intercalated in the lipid bilayer or dispersed in the oil phase (¶0104]) and that adjuvants or antigens can be solubilized together or separately and added at the same time or different times (¶[0306-0310]; instant claim 28).  The dried composition may then be solubilized in a hydrophobic carrier (¶[0310]; instant claim 42) such as the mineral oil-based carrier MONTANIDE™ ISA 51 (¶[0014]; instant claims 43, 59.)  Figure 1 shows that either 0.5 mL or 0.1 mL of the DPX-SURVIVAC composition was administered to the subjects (¶[0358]).  Mansour teaches the peptide + lipid lyophilized composition may be presented as a kit wherein the mineral oil-based carrier is provided in one container and the peptides in another (¶[0307-0309]; instant claim 72).  Mansour teaches the compositions may be used in methods to induce immune responses, such as humoral (antibody) or cellular (CTL) immune responses, in a subject (¶[0002][0021][0028-0029][0039][0041]; instant claim 68).
Therefore Mansour either expressly or inherently teaches every aspect of the claimed invention as encompassed by instant claims 1-2, 8-10, 12-14, 16-17, 19, 26-28, 30, 34, 36, 42-43, 45, 49-51, 54-55, 57-59, 68, and 72.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-10, 12-14, 16-17, 19, 26-28, 30, 34, 36, 42-43, 45, 49-51, 54-55, 57-59, 68, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, 11, 19-20, 22-27, 32, 34-36, 42, 46, 58-61, 92, 96-97, and 100 of copending Application No. 16/629,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming methods to dry or lyophilize compositions which comprise lipids and therapeutic agents, namely wherein there are lipid vesicles in the composition with a PDI of less than or equal to 0.1 and a mean particle size of less than or equal to 120 nm.  Both claim the same mean particle sizes, the use of DOPC and cholesterol in the vesicles, the presence of liposomes, and the therapeutic agent being an antigen, DNA, RNA, enzyme, drug, antibody, or the like.  Both claim the therapeutic agent is preferably a peptide antigen, namely a survivin peptide, wherein the peptides claimed are identical in length and sequence, and further comprise tetanus toxoid T-helper epitope adjuvant and polyI:C adjuvant, wherein the lyophilized composition is a pharmaceutical composition that is reconstituted using mineral oil solution carriers, and is used in methods of stimulating cellular and/or humoral immune responses in a subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Karkada M, et. al. J Immunother 2010; 33:250-61.  Teaches peptide vaccines of Bernstein.
Applicant-related art:
US20110070298A1
US11160861B2
WO2022079490A1
WO2021072535A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648